Mr. Justice Walker, delivered the opinion of the court. The motion of the appellant must be denied. The question presented by it for our consideration comes directly within the rule, laid down in the case of Porter et al. vs. Doe on dem. Hanly et al., decided by this court at the July term, 1849, that the decision of the appellate court is conclusive upon the parties, so far as that case is concerned, after the term expires at which it Avas rendered and is hot subject to revision. The motion is denied.